Citation Nr: 1600224	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to claimed left hip disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his friend, K.T.



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran, his spouse and his friend, K.T., testified at a Board hearing before the undersigned Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2013, when the Board reopened service connection for the left hip claim; the Board remanded that claim and the lumbar spine claim for additional development at that time.  The case was returned to the Board in March 2014, at which time the Board again remanded those claims for additional development.  The case was returned to the Board again in December 2014, at which time the Board requested a Veterans Hospital Administration (VHA) opinion.  After receiving an opinion in March 2015, the Board sought clarification of that opinion in April 2015; those clarifications were obtained in July 2015.  The Veteran was notified and sent copies of both the March and July 2015 opinions in an August 2015 letter.  The case is once again before the Board at this time for adjudication.  

At this time, the Board awards service connection for the left hip disorder, as discussed below, but the lumbar spine claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in his favor, the evidence demonstrates that the Veteran's trochanteric bursitis of the left hip was incurred in military service as a result of his conceded November 1986 motorcycle accident and noted left hip contusion.


CONCLUSION OF LAW

The criteria establishing service connection for trochanteric bursitis of the left hip have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As an initial matter, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the left hip claim, as service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Turning to the evidence of record, the Veteran's service treatment records document that he was in a motorcycle accident in November 1986, wherein he had a left hip pain and a diagnosis of a left hip contusion.  The Veteran's complaints of left hip pain continued in December 1986 and January 1987, as was his diagnosis of a left hip contusion.  A January 1987 x-ray of the left hip revealed a normal left hip.  

Consequently, in February 1987, the Veteran was also involved in a second motor vehicle accident, involving a left shin contusion and forehead laceration; he was also the subject of an assault in March 1989.  The Veteran did not report any left hip complaints during those incidents, and there is no other left hip treatment in his service treatment records.  In the Veteran's June 1990 separation examination, his left hip was normal; the Veteran had no left hip complaints on his report of medical history at that time.  

Within the one year of discharge from service, the Veteran filed his initial left hip claim.  In a December 1990 VA orthopedic consultation, the Veteran reported the motorcycle accident in 1987, which resulted in a left hip injury necessitating physical therapy in service.  On examination at that time, the Veteran's left hip had 135 degrees of motion with full rotation; there was no pain on motion, although his left hip was tender at the greater trochanter.  The December 1990 examiner stated that "[t]he left hip has a history of contusion and ecchymosis in military.  Continuing symptoms since then are diagnosed as trochanteric bursitis."  A December 1990 x-ray revealed bilateral hip joints that appeared adequately maintained without evidence of fracture or other bony abnormality.  

In January 1991, the Veteran underwent a VA examination of his left hip; a copy of the December 1990 orthopedic consultation is associated with the January 1991 VA examination report.  At that time, the Veteran reported similar medical history; he also reported popping of his left hip and discomfort of his left hip if he walked more than 4 blocks at that time.  On examination, the Veteran's left hip had equal and full range of motion.  The initial impression by the examiner was "status-post left hip injury, by history."  

VA denied service connection for a left hip disorder in a January 1991 rating decision; the Veteran was notified of that denial in a February 1991 letter.  No notice of disagreement was received within one year of that February 1991 letter, and that claim is considered final at this time.  

The Veteran sought further left hip treatment with VA in September 1992, where he reported left hip pain on and off since his motor vehicle accidents in service in 1986 and 1987.  After examination, the Veteran was diagnosed with chronic trochanteric bursitis of the left hip at that time.  

The Veteran again filed his left hip claim in June 2007; the Veteran underwent a VA examination of his right hand in April 2008 at which time he reported low back pain which radiated into his left hip and thigh, as well as moderate ongoing left hip issues.  His left hip was not examined at that time.  

In a September 2008 statement, the Veteran related his left hip problems as stemming from two motor vehicle accidents that occurred during military service.  

The Veteran submitted private treatment records; in November 2004, December 2004, and February 2005 treatment records, the Veteran reported bilateral hip pain that had been present for several years, in November and December 2004, and for several months, in February 2005.  No examination or diagnosis of his left hip was made at that time, although the Veteran reported in November 2004 that he was in a motorcycle accident in 1986 or 1987 and that he had back and hip problems since that time, which had worsened over the past week.

In his March 2012 hearing, the Veteran testified that he initially injured his left hip during military service when he was in a motorcycle accident; he was hit at high speed and landed on his left side and slid a ways.  The Veteran reported that after he was initially treated for that injury, he was later told to "soldier up," and after that he stopped seeking formal treatment for his left hip injury in service.  He reported, however, that he continued to self-treat from then on.  The Veteran additionally noted that he sought treatment for his left hip within the first 3 or 4 months after discharge from service.  

In February 2013, the Veteran underwent a left hip VA examination.  The examiner diagnosed the Veteran with "normal for age bilateral hip joint exam with left trochanteric bursitis."  The examiner at that time noted "no hip history, pain is described as moving into buttocks that Vet calls 'my hips.'"  After examination of the Veteran, the examiner opined that the Veteran's left hip disorder was less likely as not related to military service, with the rationale as follows:  

[Service treatment record] information indicated a [left] hip contusion and abrasion from [motorcycle] accident with no boney involvement on xray.  This was treated inpatient as an acute episode that self-resolved because there was a session of [physical therapy] with no followup [treatment] or followup care found in [the service treatment records] after leaving hospital.  [The Veteran] was returned to full duty w[ith] no activity restrictions.  After two decades the issue was revisited to find uncomplicated trochanteric bursitis on this exam, (that has no nexus with [motorcycle] accident that occurred in the mid-80s). 

The February 2013 examiner clarified the above opinion in a December 2013 addendum as follows:

I addressed both the [lower back] and hip opines in the [February 2013] back and hip exams, as well as hip [secondary] to [low back] addendum same day.  Hip and [low back] both less likely than not related to [motor vehicle accident]s because there was no evidence in [service treatment record]s the hip contusion and [low back] strain was anything other than acute and self-resolving and Vet indicated he has not sought care for these since service.  Also hip exam was negative except for bursitis and no-one knows for certain what causes trochanteric bursitis.

The Board remanded the claim in March 2014 for another opinion, which was obtained in an August 2014 addendum; the March 2014 examiner opined that the Veteran's left hip disorder was less likely than not related to military service because:

While the Veteran had significant left hip contusion suffered in the November 1986 Motor Vehicle Accident (MVA), contusions do not cause permanent damage.  He took several weeks to recover but once he did there are no more mentions in the [service treatment records] of complaints of pain in the hip and there were none at the time of discharge.  Trochanteric Bursitis can be triggered by very minimal trauma such as sleeping for an extended period of time on one's side.  Since the Veteran had no complaints of left hip pain from the time frame of March 1987 forward or at the time of his separation from service, any subsequent development of bursitis cannot be attributed directly to the injuries suffered in service doe to MVA's.  Previous episodes [of] bursitis are not predisposing for development of future bursitis.  This includes the diagnosis of trochanteric bursitis noted in 1990, again in the February 2012 VA examination and the statement of "troch bursitis" is most likely contraction for "trochanteric" bursitis.  Technically the trochanteric bursa overlies the greater trochanter of the hip at the superior portion of the femur and is not part of the hip joint itself which explains the ambiguous statement of the bursitis not being related to the hip joints in the February 2013 exam.  The statement that the Veteran made during a hearing in March of 2013 that he was medicating with Tylenol but "it just kept getting worse and worse" has no relevance to this determination.  

Following return of the case to the Board, the Board determined that the case should be referred to a VHA specialist for opinion.  The first such opinion was obtained in March 2015, which is as follows:

Left Hip Contusion - November 1986
- More likely than not due to the Veteran's service
- Significant soft tissue injury and well described contusion in the medical record at the time of the [motor vehicle accident]

Trochanteric Bursitis - December 1990
- More likely than not due to the Veteran's service
Well described examination findings consistent with Trochanteric Bursitis and no other predisposing reason for this diagnosis in medical record.  Self-medicated for this diagnosis per [Veteran's] report.

The VHA specialist clarified the above opinion in July 2015 after the Board's request for clarification in April 2015, as follows:

Left Hip Contusion: November 1986
- Prior Diagnosis
More likely than not due to the Veteran's service
- Significant soft tissue injury and well described contusion in the medical record at the time of the [motor vehicle accident]

Trochanteric Bursitis: December 1990
- Current Diagnosis
More likely than not due to the Veteran's service
Well described examination findings consistent with diagnosis.  Self-medicated for this diagnosis per [Veteran's] report.  First diagnosed after discharge from the service, but likely related to hip pain noted above after [motor vehicle accident].  He has continued to report intermittent hip pain in medical records since discharge.

Based on the foregoing evidence, by resolving all doubt in the Veteran's favor, the Board finds that service connection for trochanteric bursitis of the left hip is warranted at this time.  

The evidence above indicates that the Veteran's current diagnosis is trochanteric bursitis of the left hip; likewise, it is clear that the Veteran suffered a left hip injury and contusion as a result of a motorcycle accident in November 1986 during military service.  The Board therefore concedes the first two elements of service connection in this case.  The case therefore turns on the nexus element.  

With regards to the February 2013 examiner's opinion and addendum, the Board notes that neither of those opinions addresses the Veteran's lay statements regarding continued self-treatment after release from the hospital during service, nor does that examiner address the diagnosis of trochanteric bursitis in December 1990, within 6 months of discharge from service.  That opinion is therefore completely inadequate as it ignores vital and pertinent evidence in the claims file; those opinions have no probative value for this reason.  

Likewise, while the August 2014 examiner does address the December 1990 diagnosis, that examiner does not address the Veteran's lay statement regarding self-medication following release from the hospital during military service.  That examiner additionally posits that because no such diagnosis was made during service or on separation from service, that the December 1990 diagnosis was not related to the motor vehicle accident in service because merely sleeping wrong can cause trochanteric bursitis.  

While the Board appreciates this opinion and its rationale, when it is weighed against VHA specialist's opinions in March and July 2015-which did consider the Veteran's lay statements regarding self-treatment and noted that there was no other intervening cause for trochanteric bursitis noted in the claims file-the Board finds that the evidence with respect to the nexus element is in relative equipoise as to whether the Veteran's trochanteric bursitis of the left hip was incurred during service as a result of his November 1986 motor vehicle accident.  

In light of the relative equipoise as to that element, the Board resolves all doubt in the Veteran's favor and finds that his trochanteric bursitis of the left hip was incurred in military service as a result of his November 1986 motorcycle accident.  Accordingly, service connection for trochanteric bursitis of the left hip is granted based on the evidence of record at this time.  See 38 C.F.R. §§3.102, 3.303.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for trochanteric bursitis of the left hip is granted.


REMAND

As discussed above, the Veteran's left hip disability is service connected.  On appeal, the Veteran had argued repeatedly that his lumbar spine is related to his left hip disability.  To that end, the VHA examiner opined as follows:

[The Veteran's mild anterior disk spondylosis at the L3/L4] is a common degenerative finding and there is no evidence of structural injury to the bones, ligaments or discs of the lumbar spine in the medical record during the Veteran's service.  This is not likely a direct result of the acute back pain as there is a nearly 20 year period between the [motor vehicle accident] with resulting acute back pain and the diagnosis of spondylosis. . . . [Moreover, the Veteran's lumbar spine disorder is not at least as likely as not caused by his left hip disability because] there is no evidence that the low back disorder was cause by a hip disorder.  Within the medical record a causal relationship between the two is never suggested.  The only radiographic abnormality noted in the lumbar spine (spondylosis) is not mentioned in the medical record until 2005-at an age when spondylosis in the lumbar spine is a common finding.  There is no evidence in the medical literature of contusions or bursitis about the hip causing spondylosis of the spine. . . . [Likewise, it is not at least as like as not that the Veteran's lumbar spine disorder is aggravated by his left hip disability because] there is no evidence that the low back disorder was aggravated by a hip disorder.  There is no note within the medical record suggesting that the low back pain/spondylosis was aggravated by a hip disorder.  There is no evidence in the medical literature of contusions or bursitis about the hip causing aggravation of back pain or spondylosis of the spine.  

While the Board acknowledges the above opinions, particularly with respect to the secondary service connection theory, the Board finds that the VHA examiner's opinions are inadequate because those opinions fail to discuss any of the symptomatology associated with the left hip disorder-as noted in the March 2012 hearing, and particularly including the Veteran's altered gait as a result of his left hip disability-and how such symptoms would or could affect the Veteran's lumbar spine disorder, either the development of that disorder or otherwise aggravate that condition.  The VHA examiner instead relies solely on the lack of any medical literature, particularly with respect to the aggravation portion of the secondary service connection opinion; the lack of any engagement with the evidence of the Veteran's particularized symptoms renders such secondary service connection opinions inadequate.  Moreover, the Board notes that the Veteran was diagnosed with lumbar disc disease and lumbago in the submitted Medford Clinic records, although none of those diagnoses have been addressed by any of the examiners of record.

While the Board could have easily sought further clarification of the VHA examiner's opinion as to the above deficiencies, the Board was unwilling to further delay favorable adjudication of the Veteran's left hip claim.  Accordingly, the Board finds that a remand of the lumbar spine claim is necessary in order to balance the efficient adjudication of claims against the need to obtained adequate opinions respecting the lumbar spine claim; on remand, an adequate VA examination and medical opinion regarding the lumbar spine claim should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Roseburg and White City VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an orthopedist in order to determine whether his claimed lumbar spine disorder is related to his military service or service-connected left hip disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should elicit from the Veteran a detailed history concerning problems with his lumbar spine.  The examiner should be extremely detailed in documenting the Veteran's reported problems, including injury in service, if any; onset of symptomatology; continuity of symptomatology; etc.

After the examiner has obtained the detailed history, reviewed the claims file, and examined the Veteran, the examiner should specifically indicate the lumbar spine disorders found, to include any spondylosis, lumbar disc disease, lumbago, and/or arthritic conditions thereof.  

The examiner should then opine whether each lumbar spine disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted motor vehicle accidents in 1986 and 1987.  

The examiner should also then opine whether any lumbar spine disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected left hip disability, to include any symptomatology associated with that disability such as abnormal gait or weightbearing as a result of that disability.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

The examiner should also discuss the January 1991, April 2008, and February 2013 VA examination reports, the December 2013 addendum opinion, and the March and July 2015 VHA examiner's opinions, including those examiners' findings and conclusions therein regarding the lumbar spine disorder's etiology.  The examiner should also address the other lay evidence of record, including several lay statements from his family members in March 2012 and the lay testimony in the March 2012 hearing, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to include as secondary to his left hip disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


